Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 3/1/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 6, 10, 11, 14, 16, 18, 19, and 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 19, the preamble states “for reducing collision risks between an entity . . . and a plurality of obstacles” but since it is unclear whether the “collision risk” is representative of any actual physical collision or a collision in the transmission/reception of signals, it is not clear how the apparatus/method is specifically directed to accomplishing such a task, since there is nothing in the claims that pertain to any manner in which an actual physical collision is avoided or that such a collision risk is reduced.
In claims 1 and 19, the preamble states “each of the plurality of obstacles being coupled to a second apparatus” lacks clarity. The language suggests that there is single “second apparatus” and the second apparatus includes plural obstacles thereon or coupled thereto, particularly in light of the breadth of “apparatus.” For example, the language could be interpreted as a plurality of obstacles that are wirelessly coupled to a server, i.e. the second apparatus, or alternatively, a vehicle (second apparatus) having a plurality of transponders on a bumper of the vehicle. It appears that the intent is that there are a plurality of obstacles and each obstacle is coupled to a respective one of a plurality of second apparatus, particularly to give proper antecedent basis for “said each second apparatus being . . .”
In claim 1, the language “determining, on the basis of said at least one second property . . . at least a first property in the plurality of first properties of the first beacon signal” lacks a the plurality of first properties of the first beacon signal.”
Claim 6 is indefinite due to the language “such as strongest received beacon signal per group, average/cumulative received power per group” because it is unclear whether the limitations following the phrase “such as” are part of the claimed invention. Moreover, due to the lack of a conjunction, the language appears to be grammatically incorrect. Claim 6 further lacks clarity since the inclusion of “and/or” suggests that only one of the steps of “identifying a group of apparatuses,” “selecting a group of apparatuses,” “determining said plurality of first properties,” or “wherein said plurality of first properties  . . . comprises first identity information . . .” are required to be performed by the processing means.
In claim 11, the metes and bounds of the language “typology” are undefined.  It is unclear what the scope of such language is intended to encompass.  The language is not used in the specification. The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms. Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification. To meet the definiteness requirement under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, the exact claim terms are not required to be used in the specification as long as the specification provides the needed guidance on the meaning of the terms (e.g., by using clearly equivalent terms) so that the meaning of the terms is readily discernable to a person of ordinary skill in the art. See, e.g., Bancorp Servs., L.L.C. v. Hartford Life Ins. Co., 359 F.3d 1367, 1373 (Fed. Cir. 2004). Nevertheless, glossaries of terms used in the claims are a helpful device for ensuring adequate 
In claim 14, the language “interaction means configured for producing an interaction when a user interacts with them” is indefinite since it is unclear what the metes and bounds of “interaction means configured for producing an interaction” encompasses.  The terminology is interpreted under 35 USC 112(d), however, the specification does not use such terminology and thus, the scope of the claims is uncertain.  Additionally, the claim language “interacts with them” is indefinite since it is unclear to what “them” refers. The claim language refers to such in the plural but it is unclear what the scope of such is intended to be directed to.  
Claim 16 is of such a form that only one of the steps of “computing a difference,” “computing an approaching obstacle speed,” “activating alerting means,” or “determining . . . the availability of transmission resources and halting the transmission of said first beacon signal . . .” are required due to the use of the language “and/or.”  Moreover, it is unclear what the metes availability of transmission resources” encompasses since the scope of “the transmission resources” are undefined in the claims and it is unclear what the scope of “availability” encompasses such that an artisan would know how to ascertain under what conditions the resources are or are not available. 
Claim 18 is indefinite.  In claim 18, the language “to forward said warning signal and/or an equivalent signal” fails to clearly and distinctly define the subject matter since “said warning signal” lacks a proper antecedent basis. The language “an/or an equivalent signal” is indefinite since it is unclear what the scope of “an equivalent signal” supposedly encompasses. The language is not used in the specification.  In claim 18, the language “to output a sensible warning signal” is indefinite due to the lack of clarity with respect to “sensible.” It appears that the understood meaning of such language does not provide a clear understanding of its use in the claimed subject matter.
In claim 19, the language “could dangerously approach to the first apparatus” is grammatically improper due to the inclusion of the preposition. In claim 19, the language “a second beacon signal . . . is received by means of receiving means” fails to clearly and distinctly define the subject matter since the receiving means is not positively associated with the first apparatus.  Moreover, the language “means of receiving means” and “means of processing means” is grammatically unclear (is also present in additional dependent claims). The language does not distinctly claim the subject matter since the method appears to be directed to the first apparatus, though the claim language fails to make such clear and is particularly made unclear since the language “for each of the plurality of obstacles, a detecting phase . . . and a determination phase” appears to suggest that the obstacles are performing the detection and determination, which appears to be contrary to the specification.  The method further includes a transmitting phase” that supposedly “determines the power” of each received second beacon signal; however, it is not clear how a transmitting phase is capable of determining power of a received signal. Thus, the language does not clearly set forth the applicant’s subject matter.  The language “wherein a distance between said apparatus and said each second apparatus based on said determined power of a corresponding received second beacon signal” is indefinite and grammatically unclear since it does not represent a step or an element of the subject matter.
Claim 25 is indefinite due to the language “such as strongest received beacon signal per group, average/cumulative received power per group, or the like” because it is unclear whether the limitations following the phrase “such as” are part of the claimed invention and because the phrase "or the like" includes elements not actually disclosed, thereby rendering the scope of the claim(s) unascertainable. See MPEP § 2173.05(d).
In claim 27, it is unclear what the metes and bounds of the “availability of transmission resources” encompasses since the scope of “the transmission resources” are undefined in the claims and it is unclear what the scope of “availability” encompasses such that an artisan would know how to ascertain under what conditions the resources are or are not available. 
Claim 28 fails to clearly and distinctly define the subject matter the applicant regards as the invention.  The claim is directed to a software product for performing a process.  However, the language “instructions to cause the electronic device to perform the following: transmit means . . . receive means . . . process means . . .” does not clearly and distinctly set forth the subject matter since the language appears to suggest that the instructions perform a process of “transmit means,” “receive means” and “process means” none of which are performable processes.  The claim sets forth “process means” but then proceeds with using “said processing means.”  The claim language should maintain the same use of the wording throughout the claims.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 6, 10, 11, 14, 16, 18, 19, and 23-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In claims 1, 19 and 28, the claims set forth the determination of each received second beacon signal and determining a distance based on the determined power. The full scope of the claims encompass determining a distance based on the received power.  The specification does not enable the full scope of the claims since according to the specification in order to ascertain the distance based on the received power, it is necessary to know the transmit power (e.g., see [0061] of the PGPUB of the instant application).  However, the claims do not require knowledge of the transmission power and therefore encompass a scope that is broader than that which is disclosed in the specification. Compliance with the enablement requirement of 35 U.S.C. § 112(a), requires that the specification enable the full scope of every claim. Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007). After consideration of the Wands factors, one of ordinary skill in the art would require undue experimentation in order to ascertain a distance based solely on knowledge of the received power, for example the specification does not provide any examples of how a distance can be computed based only on the received power since the power constantly changes as the distance changes.
Claim 14 is insufficiently enabled as to the manner in which “interaction means configured for producing an interaction signal . . . are configured to activate or deactivate the emission of the first beacon signal” or “interaction means configured for producing an interaction signal . . . are configured to activate or deactivate . . . the activation of said alerting means on the basis of the interaction signal.” The specification does not describe “an interaction means” nor “an interaction signal” and as such, the specification does not sufficiently enable how such a means or a signal is the basis activating/deactivating the emission of the first beacon signal. Also, the specification does not sufficiently enable how such a means or a signal is the basis of activation of the alerting means. After consideration of the Wands factors, one of ordinary skill in the art would require undue experimentation to make and/or use the claimed subject matter since the specification does not provide any description nor examples of manners in which such ae accomplished particularly in light of the breadth of “interaction means” since the specification does not define the metes and bounds thereof.
Claim 27 is insufficiently enabled as the manner in which “the availability of transmission resources is determined on the basis of signals received by said receiving means” since the specification does not provide any explanation of how such is accomplished.  While the specifications that the availability is determined, if lacks any examples as to the manner in which such availability is ascertained or the manner in which such resources are determined as Wands factors, one of ordinary skill in the art would require undue experimentation to make and/or use the claimed subject matter due to the absence of any examples of how such is performed and how it is determined whether the available transmissions sources are insufficient.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 10, 11, 14, 16, 18, 19, and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (20130069815) in view of Smith et al (8,634,352) and the Applicant’s Admission of Prior Art.
Smith et al (20130069815) disclose the conventionality of a first apparatus (Ownship), another apparatus (Target No. 1) and a third apparatus (Target No. 2), which may be airborne or terrestrially based, wherein the first apparatus includes elements to reduce collisions with the another/third apparatus (e.g. [0002], [0025], [0026]).  Each apparatus includes a communication device 130 comprising a transmitting means and a receiving means, a processing module PM 132 and a user interface 140.  Additionally, Smith et al disclose the use of the processing module PM 132 for executing stored instruction code to perform the method [0028].  PM 132 of a decentralized, collaborative, and/or distributed control of the network  [0035]-[0036]. In light of the transmissions of signals in a time slot, both the transmissions and the receptions operate intermittently.  The PM 132 may be configured to vary the bandwidth channel as it employs the interface protocol [0038].  The user system 140 includes a display for presenting position information, a target awareness and warning system for generating one or more alerts, and FMCS/AFCS [0031].  The interface protocol may be comprised of a plurality of time slots 160 and each device added to the network is assigned a time slot via the order wire [0043]. The number of position time slots may be fixed or variable [0044]. An order wire time slot may be made available to each communication device for the transmission of a network administration signal representative of organization and management information of the network.  As set forth above the structural components of the claimed subject matter are disclosed by Smith et al who further teach the use of an order wire to accommodate administrative transactions.  It is further noted that the inclusion of a slot for administrative data/information does not in any way defeat or change the principles offered by the decentralized, collaborative, and/or distributed control of the network.  Moreover, operation of the system does not require the inclusion of order wire time slot, e.g. [0034]. The processing module PM 132 may be configured to vary the narrow bandwidth channel and/or symbol rate (additional properties) as it employs the interface protocol, e.g. [0035]/[0038]. The teachings of master/slave are limited to the use of such terminology only in the usage of formation flying wherein one device is considered a master so 
Smith et al (‘815) differ from the claimed subject matter since the document does not specify the processing means being configured to perform the function of determining power of each received second beacon signal and determining a distance based thereon. While Smith et al (‘815) teach determination of a plurality of channel properties, e.g., time slot, variation of the bandwidth channel and rate, Smith et al (‘815) are vague as to the assigning of frequency bands. 
Smith et al (‘352) disclose methods and apparatuses for performing resource negotiation in a station implementing a direct communication link with at least one other station on, for example, an Orthogonal Frequency-Division Multiple Access (OFDMA) data channel.  System 100 may include portable/mobile communication devices 102 that are configured to communicate directly with other communications devices on a data channel. Portable/mobile communication devices 102 may be radios, for example, portable two-way radios, mobile radios, or other similar portable or mobile communication devices (3:64+). FIG. 2 is a block diagram of an OFDMA channel 200 which is divided into a number of subcarriers 202 (e.g. one of the properties) that are grouped together in sub-channels 204, each of which is then paired together with a number of symbols in time (another property) and used to form rectangular, time-frequency units called slots. Stations 102 perform multiple access on the channel, wherein a first station may transmit on, for example, a set of sub-channels, while a second station simultaneously transmits on, for example, another set of non-overlapping sub-channels (4:39+). The information in base header 216 is transmitted from the transmitting station so that neighboring stations can develop a picture of how the channel is being used by the transmitting station. The information transmitted in base header 216 may include the dimensions of a  transmit power for path loss estimation, or other informational elements (4:67+). Thus, an apparatus/receiving station detects the fields described in base header 216 during a scanning process and stored in a channel utilization table (CUT) on the receiving station. The receiving station uses its CUT to determine which sub-channels are available for use based on the combination of time and frequency, i.e. the receiving station detects signals from other stations, including the sub-channel range and the time slot (i.e. two properties) and subsequently determines its properties for the time and frequency (e.g., 5:14+). Smith et al further disclose the determination of a path loss of each received signal which follows the concept that stations with a low path loss are close together and share a common neighborhood; such clearly suggests the determination of power and ascertaining proximity with respect to distance (e.g., 4:67+, 6:34+). In summary, Smith et al (‘352) disclose the conventionality of a group of mobile radios directly communicating with each other in a de-centralized and collaborative manner including the determination of first and second properties, e.g. subcarrier bands and time slots, which are shared among the group of devices so that the communications therebetween do not overlap as well as the conventionality of determining power of each received signal in order to ascertain path loss information that is indicative of distance.  
The Applicant’s Admission of prior art is directed to the following points which the applicant states in the specification as being known to one of skill in the art.  One of which is (b)y comparing this power against the power at which that beacon signal is emitted by its source, which is supposed to be known, the processing means 203 assesses the distance of the source, as the skilled person knows,” [0061] of the PGPUB 20190064334.  Additionally, the specification states “(t)he beacon signal produced by the transmission means 201 is a modulated carrier wave, preferably of electromagnetic nature, in the frequency range of radio waves; however, the skilled person could devise the use of other types of carrier waves (e.g., ultrasounds) without departing from the teaching of the present invention,” [0072] of the PGPUB.
It would have been obvious to one having ordinary skill in the art to modify Smith et al (‘815) by the teachings of Smith et al (‘352) who teach a similar environment wherein it is known to self-configure on the basis of information relating to communication frequency bands, and time slots received from other devices since Smith et al (‘352) teach that such is known in the art and since combining prior art elements according to known methods to yield predictable results is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc. Furthermore, as supplemental to Smith et al (‘352), it would have been obvious to the skilled artisan to use measured power to determine a distance between devices in light of the Applicant’s admission of such in the specification.  Similarly, while the prior art uses a carrier wave of a radio wave frequency, the skilled person could device the use of ultrasounds in light of the applicant’s admission of such. The dependent claims are directed to conventional aspects of a self-configuring, de-centralized and collaborative communication network capable of providing alerts, as in Smith et al (‘815) and do not represent any novel nor unobvious subject matter to the artisan in the field of wireless communication and collision avoidance.
Response to Arguments
Applicant submits that the claims are sufficiently definite under 35 USC 112(b) and requests withdrawal of the rejections under 35 USC 112(b). The claims continue to lack clarity as set forth in the rejections set forth above.  Additionally, the full scope of the claims are not sufficiently enabled as set forth in the rejections above.
Applicant argues that the claims are patentable over the previously cited references, particularly in light of the amendments for the reasons set forth below. 
The applicant argues (page 12 of 15 of the response of 3/1/22) “Smith discloses an order wire to provide a centralized, collaborative, and/or distributed control of the network.”  According to the applicant’s arguments, Smith uses a centralized order wire to coordinate timings of the multiple devices whereas the claims are directed to a peer-to-peer network that does not need a centralized order wire.  Initially, it is noted that the applicant misquotes Smith et al (‘815), who, contrary to the applicant’s opinion, states at [0036] “(t)he order wire time slot could provide a decentralized, collaborative, and/or distributed control of the network such that no one communication device 130 controls the network.” Thus, the argument by the applicant that Smith et al (‘815) is directed to a centralized network is on its face incorrect and not supported by the quoted passage.  Communication devices may enter and exit the network through a collaborative effort of some or all of the communication devices in the network. The interface protocol is adaptable for fixing or varying the allocation of time slots [0033]. Though not specifically addressed, it is noted that the “order wire time slot” may be provided in every communication device’s transmission and does not negate the fact that the system operates in a de-centralized, collaborative manner. Furthermore, the time slots may be generated without an order wire time slot, such as when the number of slots is fixed. The fact that a time slot exists for 
Applicant further argues that since Fraser is not a peer in a peer group, Fraser does not overcome the alleged issues with Smith.  The argument is not persuasive since Smith is deemed to disclose the communication devices being peers in a peer group.  Moreover, Fraser states “provide a radio communication system that will allow several users to communicate over radio links in a full duplex conferencing-type system without using a base unit, and each user can take the radio anywhere and communicate in a conference-like manner to one or more other users who are in range” [0008] as well as “provide a radio communication system that will allow several independent conferencing groups to operate simultaneously. Individual users can switch between different conferencing groups” [0009]. There is nothing that distinguishes the communication of a group of communication devices in a conference-like manner and the simultaneous communication in different groups from the claimed peer in a peer group.  All communication devices may operate in either a master mode or slave mode; i.e. one device may be a master in one group and a slave in another group.  Furthermore, searching for a master (already established group) such as by a group number or an address or searching for devices to join a group (acting as a master) are simply terminology used to associate or initiate a group wherein when acting as a master, the device is using its own time slot mechanism to add new members of the group whereas when acting as a slave, the device is using the time slot information of another group member. Thus, the applicant fails to show how the teachings of 
Regarding Smith et al (‘352), the applicant argues that contrary to the teachings of the instant subject matter for moving apparatuses, Smith et al are directed to stationary devices.  Initially it is noted that the applicant fails to address any claim language specifying moving apparatuses per se, and thus the argument fails to show how the claimed subject matter distinguishes over the prior art.  Secondly, the applicant’s allegations are not supported by Smith et al and are in fact contradictory to that which is specifically stated in the document. As with respect to Smith et al (‘815), the applicant grossly mischaracterizes the teachings of the prior art in contradistinction to what the prior art actually states.  Smith et al (‘352) states “(s)ystem 100 may include portable/mobile communication devices 102 that are configured to communicate directly with other communications devices on a data channel. Portable/mobile communication devices 102 may be radios, for example, portable two-way radios, mobile radios, or other similar portable or mobile communication devices. Portable/mobile communication devices 102 are also referred to as stations 102 in this discussion. System 100 may implement multiple access techniques, such as Orthogonal Frequency-Division Multiple Access (OFDMA), that allow different stations 102 to share an available bandwidth by allotting to each station a fraction of the system resources” (see for example 3:64+). Thus, the applicant’s argument regarding Smith et al (‘815) fails to address claim language, lacks any support, and is contradictory to the plain language stated in the publication. Finally, Smith et al teach the conventionality of calculating path loss between source and receivers and using such to represent those which are close together or far apart to decide those sharing a common neighborhood (e.g. 6:4-60).
Regarding Yang et al, the applicant alleges that since the devices operate in a mesh network, the devices only communicate with one or more neighboring mesh points and concludes “these mesh points in the network are not configured to perform peer-to-peer communications with non-neighboring mesh points.” The applicant fails to differentiate the claimed subject matter from the prior art.  Apparently, the applicant is of the opinion that the claim language directed to each second apparatus “being a peer in a peer group” is not met without providing any evidence to support such conclusion.  There is no nexus between the communication devices in Yang et al operating in a mesh network and the conclusion that the devices are not peers in a peer group. A mesh node is capable of directly communicating with neighboring mesh nodes with no centralized control and thus represents a group. Thus, the applicant’s arguments are not persuasive. Notwithstanding, the reference to Yang et al appears duplicative in the rejection and is withdrawn.
Finally, the applicant argues that none of the cited references disclose detecting a distance between two apparatuses based on the power of the received beacon signal.  The argument is not persuasive because Smith et al (‘352) teach the conventionality of measuring a path loss, based on the transmitted power and the received power, and teaches the relationship of such to proximity, i.e. distance, as set forth in the rejection. Moreover, as noted in the applicant’s specification, as the skilled person knows, by comparing this power against the power at which that beacon signal is emitted by its source, which is supposed to be known, the processing means 203 assesses the distance of the source. Finally, measuring power and determining distance clearly was not considered to represent patentable subject matter as there is no indication in any of the drawings of such feature and entire classification symbols directed to such. Thus, the argument for a patentable distinction on the basis of a feature the applicant admits as being known to the skilled person does not overcome the rejection.
The applicant substantially copies claim 1 in its entirety with some underlining but fails to show how or why the copied claim is patentable over the combination of references. Thus, the applicant fails to specifically point out how the claimed subject matter distinguishes over the prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646